Citation Nr: 1417915	
Decision Date: 04/22/14    Archive Date: 05/02/14

DOCKET NO.  10-37 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

Entitlement to eligibility for dependence education assistance (DEA) under Title 38, Chapter 35.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel





INTRODUCTION

The Veteran served on active duty from August 1992 to November 1997.    

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.      

In an October 2013 statement (contained within Veterans Benefits Management System (VBMS)), the Veteran raised claims of entitlement to an increased rating for bilateral hearing loss and service connection for migraine headaches and tremors associated with the service-connected seizure disorder.  These matters have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).


FINDINGS OF FACT

1.  A combined 100 percent scheduler rating for the service-connected disabilities has been in effect since June 2007.

2.  The probability of permanent improvement of the service-connected disabilities under treatment is remote and thus, they are regarded as permanently and totally disabling. 


CONCLUSION OF LAW

Basic eligibility for DEA under 38 U.S.C. Chapter 35 has been met. 38 U.S.C.A. 
§ 3501(a) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.340(b), 21.3021(a) (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

It does not appear that the provisions of the Veterans Claims Assistance Act (VCAA) apply to claims for educational benefits under this Chapter.  See e.g., Barger v. Principi, 16 Vet. App. 132, 138 (2002).  Nonetheless, there is no prejudice to the Veteran in light of the award of the benefits sought on appeal.  

The Board has reviewed all the evidence in the Veteran's paper claims file and virtual record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Basic eligibility for DEA exists if a Veteran has a permanent total service-connected disability.  38 U.S.C.A. §§ 3500, 3501 (West 2002 & Supp. 2012); 
38 C.F.R. §§ 3.807(a), 21.3021 (2013).  A total disability may be assigned where the Veteran's service-connected disabilities are rated 100 percent disabling under the rating schedule, or if the Veteran is unemployable due to service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341.  Permanence of total disability will be taken to exist when such impairment is reasonably certain to continue throughout the life of the disabled person.  Diseases and injuries of long standing which are actually totally incapacitating will be regarded as permanently and totally disabling when the probability of permanent improvement under treatment is remote.  The age of the disabled person may be considered in determining permanence.  
38 C.F.R. § 3.340(b).

The Veteran claims that his service-connected disabilities at the current total rating should be made permanent for purposes of establishing basic eligibility for Chapter 35 benefits.  His service-connected disabilities have been assigned a combined 100 percent schedular rating since June 2007.  Entitlement to special monthly compensation under 38 U.S.C.A. § 1114 (k) and 38 C.F.R. § 3.350(a) on account of loss of use of a creative organ has been in effect from January 2002.  

As a basis for denying the claim, the RO found that his disabilities were not considered permanent because routine future examinations had been scheduled.  Specifically, the RO argued that his gastroesophageal reflux disease (GERD) showed signs of improvement and was not considered permanent and without that disability included in his combined total, he would not meet the current schedular 100 percent.   However, what the RO failed to consider is that the Veteran's combined 100 percent rating has remained in effect for almost seven years.  The ratings for the individual disabilities have not been decreased, or increased for that matter, despite re-evaluations occurring as recently as October 2013.  Notably, in the October 2013 rating decision, the RO continued the 30 percent rating for the service-connected GERD; consequently, his 100 percent rating also remained in effect.   

The Board also finds it notable that the Veteran continues to receive treatment for his service-connected major depressive disorder, seizures, joint/orthopedic disabilities, and GERD.  VA examination dated in April 2009 shows the Veteran continued to endorse complaints of reflux, regurgitation, nausea, and vomiting.  The Veteran's mental disorder was also considered chronic and severe on VA examination in April 2009.  He had episodic psychotic features and remained on multiple medications.  

In July 2009, VA treatment providers found the Veteran was not able to drive due to seizures and had chronic pains and physical limitations which did not allow him perform normally "any tasks or work."  With regard to his major depressive disorder, treatment records show the Veteran's symptoms varied to include depressed mood, disturbances of sleep, low motivation, social isolation and avoidance, poor concentration, intermittent death thoughts, and easy irritability.  He took psychotropic medications to try to control his symptoms; however, the symptoms have persisted and his condition has been considered chronic in nature.  As of September 2009, VA treatment providers found the Veteran's mental disorder impacted his capacity to seek and hold gainful employment and thus, it should be considered "impaired for an indefinite time."  An entry dated in June 2010 reveals the Veteran used a walker for help with walking. 

The Veteran was afforded VA examinations for his right shoulder and GERD in July 2013.  The Board is aware the RO did not issue a supplemental statement of the case (SSOC), which initially considered this evidence; however, there is no prejudice to the Veteran in light of the fully favorable decision.  The VA examiner found that the Veteran's GERD was productive of persistently recurrent epigastric distress, heartburn, reflux, regurgitation, substernal arm or shoulder pain, nausea, and vomiting.  His medications taken for control were only considered partially effective.  The Veteran also informed the examiner that he had recently gone to the emergency room for worsening symptoms.  The examiner concluded the Veteran's GERD impacted his ability to work. The examiner did however, find the Veteran was not precluded from performing limited duty or sedentary employment as a result of his GERD.  

The Veteran's right shoulder was also evaluated in July 2013.  The Veteran continued to endorse pain and take pain medication to alleviate symptoms.   They were considered only partially effective and had side effects of constipation.  Range of motion was decreased and painful.  There was also guarding and tenderness.  The examiner concluded the Veteran's right shoulder disability impacted his ability to work (could not lift overhead limiting physical activities).  The examiner did however, find the Veteran was not precluded from performing limited duty or sedentary employment.  

The Board is cognizant that the July 2013 examiners found the Veteran was able to perform sedentary employment; however, the Veteran remains unemployed.  Previously in July 2009, the Veteran's vocational rehabilitation counselor determined that completion of a vocational goal was not feasible for the Veteran.  There is no indication this has changed.  Despite findings by the April 2009 VA examiner that major depression did not rendered total occupational or social impairment, the last findings with respect to the mental disorder in September 2009 was that it rendered him unemployable for an indefinite period.  There are no current contrary opinions.   
In light of the above, the evidence, at the very least, raises a reasonable doubt as to whether the Veteran's total rating for his service-connected disabilities is permanent in nature.  The evidence before the Board does not reveal any improvement in the disability picture since June 2007 when he met the combined 100 percent schedular rating.  Furthermore, the probability of permanent improvement under treatment is remote.  Absent a definitive opinion to the contrary, the effects of the disabilities are reasonably certain to continue throughout the life of the Veteran.  See 38 C.F.R. § 3.340(b).  Therefore, after consideration of the evidence of record, and finding reasonable doubt in favor of the Veteran, the requirements for basic eligibility for Chapter 35 benefits have been met. 


ORDER

Basic eligibility for Chapter 35 (DEA) benefits is established.


____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


